Citation Nr: 1718240	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  05-41 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for subcortical cerebral vascular accident (CVA) associated with hypertensive cardiovascular disease, exclusive of a period during which the Veteran is receiving a temporary total rating.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO denied an increased rating in excess of 10 percent for left subcortical cerebral vascular accident associated with hypertensive cardiovascular disease.

In a March 2010 rating decision, the RO granted a temporary 100 percent disability rating for subcortical cerebral vascular accident from August 30, 2009, to January 31, 2010. As the Veteran is receiving the maximum disability rating during that period, the Board will not address the issue of entitlement to a higher disability rating for that period.

In August 2013 and December 2016, the Board remanded the Veteran's claim for further evidentiary development. The AOJ most recently continued the previous denial in a March 2017 supplemental statement of the case (SSOC). The Veteran's claim is now ready for appellate review.

In October 2009 and September 2014, the Veteran testified at hearings before a Decision Review Officer (DRO). In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. Transcripts of the hearings have been associated with the claims file.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

FINDING OF FACT

The evidence of record does not show that the Veteran has any other residual disability that is separate and distinct from other service-connected disabilities or that can be attributed to the Veteran's CVA.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for subcortical CVA associated with hypertensive cardiovascular disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8008 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in December 2003, prior to the initial March 2004 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available treatment records have been obtained. The Veteran was afforded VA examinations in February 2004, March 2008, January 2010, and January 2017. The examination reports have been reviewed and are found to be collectively adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Moreover, as the AOJ obtained additional outstanding treatment records and afforded the Veteran a VA neurological examination in January 2017, the Board finds that the AOJ has substantially complied with the Board's December 2016 remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in September 2016. At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints. The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id. 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).

The Veteran has claimed entitlement to a disability rating in excess of 10 percent for his service-connected subcortical CVA. See November 2003 claim. This disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8008.

Under DC 8008, a thrombosis involving the blood vessels of the brain warrants a 100 percent rating for a period of six months. Thereafter, the rating will be based on associated residual disability, with a minimum rating of 10 percent. The minimum rating for residuals does not apply if there are no ascertainable residuals. 38 C.F.R. § 4.124a, DC 8008.

Determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. 38 C.F.R. § 4.124a, DC 8008, Note. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. Id.

Under 38 C.F.R. § 4.120, neurological conditions are to ordinarily be rated in proportion to the impairment of motor, sensory or mental function. This provision further directs to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, visceral manifestations, injury to the skull, etc. In rating disability from the conditions in the preceding sentence refer to the appropriate schedule. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.

Turning to the evidence of record, a February 2003 VA neurology note indicated that the Veteran received follow up for questionable subcortical stroke versus left facial spasm. The Veteran reported doing well overall, with one episode of left face being pulled down, similar to past episodes. He denied any change in vision, diplopia, unilateral weakness/numbness, dysarthria, or dysphagia. He was alert, attentive, and fluent with comprehension and concentration intact. Cranial nerves were intact. Motor, sensory, and reflex exams were normal. His gait was normal. The examiner assessed prior episodes of left face drooping/twitching, likely facial twitch/spasm associated with anxiety, TIA (transient ischemic attack) less likely. Neurological exam was normal.

On February 2004 VA examination, the Veteran reported that he still felt like the left lower side of his face was not quite right. He would have an "Elvis look" at times. The examiner suspected this meant his left face was somewhat more symmetric than his right. This only happens from time to time. He stated that his upper face was not affected with that. He had no difficulty with his speech or motor weakness or numbness. At the present time he is pretty much back to normal except for a slightly different sensation over the left lower face. Medications included Lisinopril, Felodipine, and Plavix. On physical examination, mental status and speech were intact. Pupils measured 2.5 mm and were reactive to light. Extraocular movements were full without nystagmus (involuntary eye movement). Visual fields were intact. Facial motor strength was symmetric, with no facial numbness. The remainder of the cranial nerves were normal. Motor, reflex, and sensory exams were normal. Cerebellar and gait were normal.

In his December 2005 VA substantive appeal (VA Form 9), the Veteran asserted that he continued to have episodes of speech difficulty, involuntary face movements, headaches, and memory problems. He reported that his memory and speech problems impact his occupational functioning and causes stress and anxiety. He also reported difficulty with comprehension, filtering, keeping track of complex tasks, and dealing with multiple stimuli.

On March 2008 VA examination, the Veteran reported intermittent spasms of the left side of his face in which he states he will look like Elvis. He brought in a picture noting that. On physical examination, mental status and speech were intact. Cranial nerves II through VII were normal. There was no motor weakness or facial numbness. No spasm was noted. Reflexes were normal throughout. Sensory, cerebellar, and gait were intact. The examiner found that his neurologic examination was intact.

A February 2009 VA neurology note indicated that the Veteran suffered a 6 to 10 minute episode of difficulty understanding language in December 2008. He stated that he was in church and the hymn, which was well-known to him, sounded like a foreign language. He denied associated symptoms and he had no recurrence since resolution. On January 13, 2009, he had a one hour episode of his "left face contracting and pulling up." He stated that he has had several similar episodes limited to the face, up to 3 to 4 times per year over several years. Most of these resolve within 30 seconds to 10 minutes, but he states one lasted longer than an hour about 3 years ago. He denied associated extremity weakness, numbness, dysphagia, diplopia, vertigo or dysequilibrium. He denied crocodile tears and synkinetic movements associated with Bell's palsy. On neurological examination, speech was fluent. Cranial nerves II-XII intact except for decreased nasolabial fold on the right; no synkinesis observed. Motor, sensory, and reflex exams were normal. Cerebellar was normal. Gait was within normal limits.

An April 2009 VA neurology note indicated that cranial nerves were normal, pupils were equal, reactive to light and accommodation, and measured 3 mm. Extraocular movements were intact. There was no nystagmus, facial droop, loss of motor or sensation, small midline uvula, normal gag, normal shoulder shrug. Hyper reflexive upper extremity, lower extremity except patellar. No upturning of the toes. Motor exam was normal. Gait was tandem, normal walking speed. EEG (electroencephalogram) was abnormal awake and asleep, indicating focal right fronto-temporal neuronal dysfunction. No epileptiform activity is seen. Imaging showed no acute intracranial pathology.

During his October 2009 RO hearing, the Veteran reported problems with his speech, described as sudden blabbering. Headaches were not really a problem. He reported short-term memory loss and muscle spasms in the face. He denied weakness in his hands. He also reported that he found out that part of his brain is running at half speed, which may be causing mini-epilectic seizures. They manifest as spasms in his face, and times where he is staring off and does not realize time is passing. The Veteran was starting to doubt his ability to drive.

On January 2010 VA examination, course since stroke in 2000 had improved. improved. Current treatment included Clonazepam and Plavix. Good response to treatment without side effects. No history of trauma to the central nervous system.  On motor exam, strength, muscle tone, and muscle bulk were normal. Sensory exam was normal. All cranial nerves were intact. Reflexes were normal. The examiner diagnosed left subcortical CVA with seizures. The examiner noted that his exam was normal and the left facial spasms are occasionally present but do not cause any significant problems. The examiner found no significant effects on usual occupation or usual daily activities.

A May 2010 VA neurology note indicated co-workers report that the Veteran has staring spells requiring them to yell his name and he becomes responsive again. He stated these spells are not necessarily associated with stress. He reported adherence to Lamotrigine and Plavix for secondary stroke prevention. He denied any known seizures since last visit. There was no cheek biting or loss of bladder/bowel function. His only new complaint was arthritis in his hands; he had to stop working. On physical examination, cranial nerves II-XII were intact. Extraocular movement intact without nystagmus; pupils were round and equal. No facial droop was noted, sensory and motor exams were normal. Gait was normal. An MRI of the brain and CT of the head were negative.

A March 2013 VA neurology note indicated that the Veteran has had no recent seizures. In fact, his last seizure occurred in 2000. He was stable on Lamotrigine and Keppra. On physical examination, there was loss of subcutaneous texture in the left cheek; hand/face test was negative. Sensory exam was normal.

A September 2013 VA neurology note indicated that the Veteran's seizure history was remote. He had an MRI 2 years ago, which was normal. He continued to have episodes of left corner and mouth trembling. On physical examination, the Veteran was somewhat labile. There was loss of subcutaneous texture in the left cheek. The gag reflex was diminished on the left. There was no Horner's syndrome.

A January 2014 VA neurology note indicated that examination was negative, except that gag reflex was diminished on the left.

A March 2014 VA primary care note indicated that the Veteran denied any recent seizure activity.

A July 2014 VA neurology note indicated that gag reflex remained diminished on the left side. There was no Horner's. Extraocular movements were full. Finger-to-nose testing was quite good. Gait and station were normal.

During his September 2014 RO hearing, the Veteran reported slurred speech, muscle spasms on the left side of his face, an episodic inability to speak, epileptic seizures, and confusion.

A February 2015 VA neurology note indicated that a previous EEG showed right frontal slowing. The Veteran has had episodes of trembling in the left corner of the mouth. He was felt to have seizure disorder secondary to CVA. On physical examination, Veteran was labile in affect, but otherwise cooperative. Gag reflex was diminished on the left. There was loss of subcutaneous tissue in the left cheek. Gait and station were normal.

A June 2015 VA neurology note that the Veteran has had no recurrence of seizures. Sometimes he has had trembling in the left corner of the mouth. He had 1 transient episode of possible 4 minute duration of drooping of the left eyelid, which abated spontaneously. Extraocular movements have been normal; no diplopia.

An October 2015 VA neurology note indicated that the Veteran has had no seizures over the last several months. He sometimes felt sleepier than usual, but there was a change of work times. On physical examination, the extraocular movements were normal. There was diminution of the gag reflex on the left. Gait was normal.

A January 2016 VA neurology note indicated that the Veteran had a breakthrough with periodic left hemifacial spasms, but no other features of clouding of consciousness or sensory disturbance. On neurological examination, gag reflex continued to be diminutive on the left. There was loss of some spontaneous cutaneous tissue in the left cheek. Gait, station were normal. The examiner increased the prescribed dosage for Lamotrigine.

A March 2016 VA neurology note indicated that the Veteran had occasional left hemifacial spasms, not associated with seizure phenomena. On physical examination, gag reflex was decreased on the left. There was loss of subcutaneous tissue in the left cheek. Gait, station were normal. 

During a June 2016 VA physical examination, the Veteran denied any respiratory symptoms, extremity edema, infection, recent falls, or memory loss. On neurologic exam, cranial nerves II-XII were intact. Motor, sensory, and reflex exams were normal. There was no noted limp or weakness of feet, or bilateral arm swing.

During his September 2016 Board hearing, the Veteran stated that initially, his speech was slurred, the muscles on the left side of his face went lax, and everything on the left side of his face was sagging. Since then, he has had times where he does not realize time has passed. His speech sometimes gets a little confused and he has accents or words don't come out. A test showed that his right frontal lobe is running at half speed, which the neurologist told him had been causing many epileptic seizures. His disability affects his ability to drive. He is employed as a cashier. He has had a few speech incidents at work, but he has not missed a day at work.

An October 2016 neurology note indicated that the Veteran has had no recent seizures. He sometimes got some slight suggestions of left hemifacial spasms. The diagnostic impression was seizure disorder secondary to history of 2 strokes.

On January 2017 VA examination, the examiner noted a history of two CVAs in 2000 and 2008. The first was diagnosed as infarction in PICA distribution via MRI and was associated with left facial numbness and weakness, which cleared in 24 hours. He still has some decreased left facial sensation and mild weakness of left cheek. There has never been extremity weakness. The second CVA resolved completely. He is on continuous medication for control of his central nervous system (aspirin). The Veteran did not have cognitive impairment attributable to a central nervous system condition and/or its treatment. He has sleep disturbances, described as insomnia and persistent daytime hypersomnolence. He does not have bowel or voiding dysfunction. On neurologic examination, speech, strength, deep tendon reflexes, and gait were normal. The examiner found that the Veteran's mild decrease in left gag reflex and mild decrease in left facial sensation were related to his previous CVAs. The Veteran did not use any assistive devices as a normal mode of locomotion. His central nervous system disorder did not impact his ability to work.

For the following reasons, the Board finds there is no evidence of a residual of a stroke which warrants a disability rating in excess of the currently assigned 10 percent disability rating.  The medical and lay evidence of record reflects that the Veteran's CVA has caused symptoms of left facial spasm/involuntary face movement, loss of subcutaneous texture of the left cheek, and diminished gag reflex on the left side. As the evidence reflects these symptoms to be intermittent and/or mild, the Board finds that these symptoms are contemplated by the ascertainable residuals required for the minimum rating of 10 percent under DC 8008.  The Veteran has also reported difficulties with speech, memory, and comprehension. While the Veteran is competent to describe such symptoms, no health care professional has attributed them to the history of CVAs.  For the reasons discussed below, the attribution of symptoms to a particular disorder is a complex medical question as to which lay evidence is not competent.  Moreover, even assuming that these difficulties are associated with the Veteran's CVAs, the Veteran has reported that these symptoms are intermittent and that they do not affect his occupation or activities of daily living. Consequently, the Board finds that the Veteran's reported symptoms of difficulties with speech, memory, and comprehension are contemplated by the ascertainable residuals required for the minimum rating of 10 percent under DC 8008

In addition, the Board finds that the Veteran's speech difficulties are neither persistent enough nor severe enough to warrant a separate compensable rating under any other diagnostic code. Specifically, in the absence of inflammation of vocal cords (38 C.F.R. §4.97, DC 6516), injury to the pharynx (38 C.F.R. §4.97, DC 6521), or constant inability to speak above a whisper (38 C.F.R. §4.97, DC 6519), a separate rating cannot be assigned for the Veteran's speech impairment.

The Board also notes that an EEG during the appeal period showed right frontal slowing, which caused the Veteran's history of seizures. However, the medical evidence also reflects no seizures during the appeal period. As noted in the medical treatment records, the Veteran's last known seizure occurred in 2000, prior to the Veteran's November 2003 claim for an increased rating. Moreover, the Veteran reported during his October 2009 hearing that he believed his seizures manifested as spasms in his face, a symptom which is contemplated by the ascertainable residuals required for the minimum rating of 10 percent under DC 8008. As such, a separate rating cannot be assigned for the Veteran's history of seizures associated with his CVA.

The Board has also considered the Veteran's symptoms of insomnia and persistent daytime hypersomnolence. See, e.g., January 2017 VA examination report. However, the Board notes that the Veteran is service-connected for obstructive sleep apnea. As such, separate or higher disability evaluation based on these symptoms is not warranted. See 38 C.F.R. § 4.14 (avoidance of pyramiding).

In reaching this determination, the Board has accepted the statements and testimony of the Veteran as credible regarding the symptoms as described.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The question of whether a symptom is associated with a particular disorder is one that relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to associate a given symptom with the CVA and his statements on this issue are not competent. 

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards. 38 C.F.R. § 3.321 (b) (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above. Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998). Indeed, ratings for residuals of a CVA encompass the application of whatever diagnostic codes are appropriate for the observed symptoms. As such, the applicable diagnostic codes are broadly inclusive such that the symptoms are all contemplated by the rating criteria.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

The Board also recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001). The Veteran has not contended that his service-connected disabilities render him unemployable and the evidence does not otherwise suggest that this is the case. As noted above, the Veteran testified during his September 2016 Board hearing that he was currently employed as a cashier, and had not missed work due to the residuals of his CVA. As such, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for subcortical CVA associated with hypertensive cardiovascular disease.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating in excess of 10 percent for subcortical CVA associated with hypertensive cardiovascular disease, exclusive of a period during which the Veteran is receiving a temporary total rating, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


